Case 4:18-cv-00247-ALM Document 204 Filed 08/18/20 Page 1 of 1 PageID #: 4560



                IN THE UNITED STATES DISTRICT FOR THE
                     EASTERN DISTRICT OF TEXAS,
                          SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §                     NO. 4:18-CV-247
   THOMAS CHRISTOPHER              §                     Judge Mazzant
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a VIA VIEW FILES, §
   L.L.C., and VIAVIEW FILES,      §
        Defendant.                 §

                                      ORDER

        Before the Court is Defendant Thomas Retzlaff’s Unopposed Motion for
  Leave to File Late Response to Plaintiff Van Dyke's Motion for Sanctions. (Dkt.
.
  #201). The Court finds that Defendant's motion should be GRANTED.

          It is therefore ORDERED that Defendant's Response to Plaintiff's Motion
   for Sanctions (Dkt. #202) is deemed filed.

         IT IS SO ORDERED.
         SIGNED this 18th day of August, 2020.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE
